Citation Nr: 0214677	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  01-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service-connection for degenerative joint 
disease of the lumbar spine, including as secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to July 
1972.  He had sixteen years, two months and twenty-three days 
of prior active service.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO) in which entitlement to service 
connection for degenerative lumbar scoliosis with 
degenerative disc disease was denied.  In his January 2001 VA 
Form 9 the veteran indicated his new address in Georgia.  


FINDING OF FACT

There is competent evidence of record that the veteran's 
current degenerative joint disease of the lumbar spine is 
causally related to service.  


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  The September 2002 letter from the Board 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159(b) 
(2002).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran was afforded a VA examination in July 2000.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (2002).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

When a veteran served continuously for 90 days or more during 
a period of war and a chronic disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The veteran 
contends that his current degenerative joint disease of the 
lumbar spine is secondary to the service-connected ulcerative 
colitis.  

Service medical records show that the veteran was seen for 
complaints of low back pain in September and October 1970.  
Upon examination he had full range of motion and the x-rays 
were within normal limits.  In June 1971 the veteran 
complained of back pain.  

Physical therapy records from Keller Army Hospital in West 
Point, New York, dated October 1988, show that the veteran 
was treated for degenerative joint disease of the lumbar 
spine with scoliosis.  

Post service private and VA medical records show that the 
veteran was seen for complaints of back pain with the 
assessments of scoliosis, degenerative joint disease and 
chronic low back pain.  

In October 1999 Dr. Raes wrote that x-rays showed obvious 
scoliosis of approximately 15 degrees, and that was going 
back to October 1986.  Dr. Raes indicated that these x-rays 
confirm that this abnormality was present at the time of the 
veteran's discharge from his military service.  He had 
ongoing back pain according to his discharge record.  This 
was not followed through at that time and was somehow lost as 
he describes in a shuffle of paperwork.  

The July 2000 VA examiner opined that it was more likely than 
not the veteran's symptoms began with his 22 years in the 
service, although it is not documented as such in the record.  
The diagnosis was degenerative lumbar scoliosis with 
degenerative disk disease, L4-5, and degenerative facets 
throughout, moderately severe, with moderately severe 
symptoms.  In September 2000 Dr. Raes believed that the 
veteran had an ongoing problem with his back, relating back 
to his military service.  Dr. French wrote, in January 2002, 
that ulcerative colitis could be associated with arthritis 
and back pain.  

In view of the above medical opinions the evidence is at 
least in equipoise as to whether the veteran's degenerative 
joint disease of the lumbar spine was incurred in or 
aggravated by service.  The Board finds that the evidence is 
in equipoise, and thus the benefit of the doubt is resolved 
in favor of the veteran.  Accordingly, service-connection for 
degenerative joint disease of the lumbar spine is warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).  

In light, of the favorable decision granting service-
connection on a direct basis discussion of service-connection 
on a secondary basis is not necessary.  


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is granted, subject to the provisions governing 
the award of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

